245 S.W.3d 266 (2008)
Willie C. HAYES, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89486.
Missouri Court of Appeals, Eastern District, Division Four.
February 13, 2008.
Edward Scott Thompson, St. Louis, MO, for Movant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Jefferson City, MO, for Respondent/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Willie C. Hayes appeals from the motion court's judgment denying his Rule 29.15[1] motion for post-conviction relief following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings, and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P. 2005, unless otherwise indicated.